Vanderburgh, J.
The principal question argued, or rather re-argued, before us on this appeal is whether a notice of the hearing for the appointment of a guardian of the estate of infant heirs is sufficient where the order of the probate court directs the notice thereof to be “given to the next of kin of said minors, and to all persons interested, by personal service of a copy of the petition and order for the hearing upon the next of kin at least two days before the hearing.”
It is found by the trial court that the adult sister of the plaintiff was duly served with this notice, and that Catharine Burg, the petitioner, who was appointed guardian of the plaintiff, then a minor, residing with and being under the care of the guardian, who was also her mother and natural guardian, had due and actual notice of the hearing. The facts are not contested by the plaintiff’s counsel, but he contends that they were insufficient to constitute notice to the infant heirs, and hence the proceedings were void, on the ground that it was an attempt to divest them of the title to their property without due process of law. But it was held in a former action by .this same plaintiff, upon full consideration, that, as respects proceedings for the appointment of a guardian .of the estate of minors, the notice was sufficient. Kurtz v. St. Paul & Duluth R. Co., 48 Minn. 339, (51 N. W. Rep. 221.)
The proceedings relate to the care and management of the estate, and the authority of the guardian for such purpose; and the procedure fqr the sale of property of minors situated in this state, in order to raise money for their benefit, or to convert their real into personal property, is for the legislature to provide and regulate. Hoyt v. Sprague, 103 U. S. 613, 633. And, conceding that notice to the infant heirs was necessary, the provisions of the statute in that respect were complied with, and the notice sufficient, 'as determined in our former opinion, above referred to, which necessarily involved the *144question now specially raised. . And see Stapp v. Steamboat Clyde, 43 Minn. 192, 195, (45 N. W. Rep. 430;) Steamboat Co. v. Foster, 48 Amer. Dec. 249, 274.
It is unnecessary to extend the discussion.
Judgment affirmed.
(Opinion published 53 N. W. Rep. 1133.)